EPITOMIZED OPINION
CHITTENDEN, J.:
Jesse Siddall and Amanda Siddall owned certain property jointly and Amanda Siddall upon her death devised her half of it. to Jesse Siddall for his life and at his death to "her sons, McNary and Mc-Enerney. Jesse Siddall brought action to partition the estate, setting off his interest in severalty. The sons in a cross-petition claim that they are creditors of Amanda Siddall and that the conveyance to Siddall by devise was made for the purpose of defrauding them. Held:
1.All wills provide for the payment of just debts and even if they did not so provide, payment would be made in administration proceedings. Creditors of a decedent are entitled to no relief by other methods.